Exhibit 99.1 CORUS ENTERTAINMENT INC. Annual and Special Meeting of Shareholders January 11, 2011 REPORT OF VOTING RESULTS National Instrument 51-102 - Continuous Disclosure Obligations, Section 11.3 The following matters were voted upon at the Annual and Special Meeting of Shareholders of Corus Entertainment Inc. (the “Company”) held in Toronto, Ontario (the “Meeting”) on January 11, 2011. Each of the matters set out below is described in greater detail in the Company’s Notice and Management Information Circular for the Annual and Special Meeting of Shareholders dated December 13, 2010 and mailed to Company’s shareholders prior to the Meeting: 1) The fixing of the number of directors to be elected at the Meeting at 10 was approved by a show of hands. Votes of 3,259,030 (100%) for and 0 (0%) against were received. 2) Each of the ten director nominees proposed by the Company were elected by a vote, conducted by ballot as follows: Director Nominees Voted For % For Vote Withheld % Withheld Fernand Bélisle 100% 0 0% John M. Cassaday 100% 0 0% Dennis Erker 100% 0 0% Carolyn Hursh 100% 0 0% Wendy A. Leaney 100% 0 0% Susan E.C. Mey 100% 0 0% Ronald D. Rogers 100% 0 0% Terrance Royer 100% 0 0% Heather A. Shaw 100% 0 0% Julie M. Shaw 100% 0 0% 3) The appointment of Ernst & Young LLP as auditors of the Company and the authorization of the directors to fix the remuneration of such auditors was approved by a show of hands. Votes of 3,259,030 (100%) for and 0 (0%) withheld were received. 4) The ratification of unallocated entitlements under the Company’s Stock Option Plan was approved by a show of hands. Votes of 3,259,030 (100%) for and 0 (0%) against were received.
